UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7149


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RICKY LEE PRITCHETT,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:03-cr-70162-jlk-1)


Submitted:    September 10, 2009          Decided:   September 16, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricky Lee Pritchett, Appellant Pro Se. Ronald Andrew Bassford,
Assistant  United   States  Attorney, Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ricky Lee Pritchett appeals the district court’s order

denying    his    motion    to    recuse    the    district     judge.      We   have

reviewed the record and find no reversible error.                     Accordingly,

we affirm for the reasons stated by the district court.                       United

States v. Pritchett, No. 4:03-cr-70162-jlk-1 (W.D. Va. May 11,

2009).     We dispense with oral argument because the facts and

legal    contentions       are   adequately       presented    in   the    materials

before    the    court   and     argument      would   not    aid   the   decisional

process.

                                                                            AFFIRMED




                                           2